Citation Nr: 0819048	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a lumbar spine 
condition and, if so, entitlement to service connection for a 
lumbar spine condition. 

2.  Entitlement to service connection for a claimed left knee 
condition. 

3.  Entitlement to service connection for claimed arthritis. 

4.  Entitlement to service connection for claimed bilateral 
hearing loss. 

5.  Entitlement to service connection for claimed tinnitus. 





REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of entitlement to service connection 
for lumbar spine condition and the claims of service 
connection for a left knee condition, arthritis, bilateral 
hearing loss, and tinnitus are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In a September 1963 rating action, the RO denied the 
original claim of service connection for a lumbar spine 
disability; as the veteran did not file a timely appeal, the 
decision became final.  

3.  The additional evidence received since the September 1963 
rating decision is neither cumulative nor redundant of 
evidence previously of record, relates to previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a lumbar spine disability. 



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of service connection for lumbar 
spine condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination hereinbelow, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted a claim of service connection for a 
lumbar spine disability in July 1967.  The RO issued a rating 
decision in September 1967 that denied service connection for 
a lumbar spine disability; the veteran did not file a timely 
Notice of Disagreement.   

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In November 2002 the veteran then filed a petition to reopen 
his claim for entitlement to service connection for a lumbar 
spine disability. 

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
consists of January 1968 hearing testimony and current VA 
treatment records. 

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of the claim.  

The 1968 hearing testimony gave enough information for there 
to be a potential nexus to service and therefore is material.  
The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a lumbar spine disability.   





ORDER

As new and material evidence to reopen the claim of service 
connection for a lumbar spine disability has been received, 
the appeal to this extent is allowed, subject to further 
development as discussed hereinbelow.  


REMAND

The veteran asserts that his lumbar spine disability is due 
to an in-service fall in January or February 1966.  The Board 
notes that the veteran filed his claim three months after 
service and at the September 1967 VA examination he was 
diagnosed with chronic lumbosacral strain.  The Board notes 
that the veteran's service medical records are silent for any 
treatment or diagnosis of a lumbar spine condition; however, 
at the January 1968 hearing he testified about the 
circumstances and effects of the fall.  Current VA treatment 
records revealed a diagnosis of degeneration of the lumbar or 
lumbosacral intervetebral disc. 
 
The Board finds that a VA examination is needed in order to 
determine the nature and likely etiology of the veteran's 
lumbar spine disability and if it is at least likely as not 
related to the veteran's claimed in-service injury or other 
intercurrent causes. In addition, a VA examination is needed 
to determine if the veteran's chronic back strain, diagnosed 
right after service, was an earlier manifestation of the 
currently demonstrated back pathology. 

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The Board notes in regards to the other issues on appeal that 
in a November 2007 Informal Hearing Presentation the 
veteran's representative stated that there were outstanding 
VA treatment records back to 1985 that were needed to 
adjudicate the issues on appeal.  Accordingly, the Board 
finds that further development is warranted.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that the duty to 
assist the veteran includes obtaining all relevant medical 
records).

The veteran's representative also stated that there were 
private treatment records that the RO failed to obtain; 
however, the Board notes that the RO did attempt to obtain 
some treatment records but were told that there were no 
records available.  Therefore, the RO should contact the 
veteran to find out who additionally needs to be contacted 
for treatment records.  The VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this reopened claim and the remaining matters 
are hereby REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should specifically request all VA 
treatment records dating back to 1985. 

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe the further action to be taken.  

3.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the lumbar 
spine disability.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
veteran's current lumbar spine disability 
is at least as likely as not related to 
any event or incident of the veteran's 
military service.  In addition, the VA 
examiner should state if the veteran's 
1967 chronic back strain was an earlier 
manifestation of the currently 
demonstrated back pathology.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


